DETAILED ACTION
This Office Action is in response to the amendment to Application Ser. No. 15/787,654 filed on February 17, 2021. Claims 1, 10 and 17 are currently amended. Claims 1-20 are pending and are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2021, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Arguments
The amendment to Claims 1, 10 and 17 has overcome the rejection of Claims 1-20 under 35 U.S.C. 103 set forth in the Final Office Action mailed August 17, 2020. New grounds of rejection under 35 U.S.C. 103, necessitated by the amendment, are set forth in this Office Action.

Claim Objections
Claims 1, 10 and 17 are objected to because of the following informalities:
regarding Claim 1, the word “wherein” should be inserted between the comma and the term “the malicious classification” recited in line 17”;
regarding Claim 10, the word “wherein” should be inserted between the comma and the term “the malicious classification” recited in line 19”; and
regarding Claim 17, the word “wherein” should be inserted between the comma and the term “the malicious classification” recited in line 21”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al., Pub. No. US 2016/0364771 A1, hereby “Nielsen” in view of Daswani et al., Pat. No. US 8,683,584 B1, hereby “Daswani”, and in further view of Wyatt et al., Pub. No. US 2012/0234568 A1, hereby “Wyatt”.

Regarding Claim 1, Nielsen discloses “A method performed by a computing system (Nielsen figs. 9 and 23 and paragraphs 17, 91 and 126: a process performed by surveillance apparatus 100 to scan a web page to discover and display web resources associated with the web page), the method comprising:
receiving a first request to identify one or more host pairs for a first host, the first request including a first Uniform Resource Identifier (URI) associated with the first host (Nielsen figs. 9 and 23 and paragraphs 17, 91 and 126: surveillance apparatus 100 receives scan page request 2301 comprising a URL, domain name and/or other identifiers related to a web page 304 hosted by host web domain 300);
sending, using the first URI, a second request for a web page, the second request sent to the first host (Nielsen figs. 9 and 23 and paragraphs 17, 91 and 127: surveillance apparatus 100 sends page request 2325 for the web page 304 to host apparatus 300);
receiving, from the first host, a response to the second request (Nielsen figs. 9 and 23 and paragraphs 17, 91 and 127:  surveillance apparatus 100 receives page response 2321 from host apparatus 300);
parsing the response to build the web page, wherein parsing the response causes one or more additional URIs to be called, an additional URI associated with a second host (Nielsen figs. 9 and 23 and paragraphs 17, 81, 91 and 128: surveillance apparatus 100 loads the web page, which causes surveillance apparatus 100 to send request 2323 for foreign resource 402A hosted by foreign web domain 400A);
in response to the additional URI being called, storing, in a database, a pairing of the first host with the second host (Nielsen figs. 9 and 23 and paragraphs 17, 92-99 and 128-130: surveillance apparatus 100 identifies a third-party vendor associated with the request to the foreign web domain 400A, determines a parent-child relation for each request to a third-party vendor, and stores the processed domain data in a repository, such as database device 800);
receiving a third request from a user for one or more pairings associated with the first host (Nielsen fig. 24 and paragraphs 130-132: the processed domain data is retrieved from database device 800);
obtaining the pairing from the database (Nielsen fig. 24 and paragraphs 130-132: the requested processed domain data is retrieved from database device 800); and
causing display of the pairing to indicate that the second host was called when building a web page associated with the first host... (Nielsen figs. 9, 11 and 23 and paragraphs 17, 99, 104-105 and 128: surveillance apparatus 100 sends scan page response 2312 comprising a data structure to render a graphical representation 1000 of the requested processed domain data, i.e., surveillance apparatus 100 outputs an indication that resources were retrieved from foreign web domain 400A when loading web page 304).”
However, while Nielsen discloses displaying a graphical representation of the resources called to build a web page in a user interface (Nielsen figs. 11 and 23 and paragraphs 104-105 and 128) Nielsen does not explicitly disclose “causing display of the pairing to indicate that the second host was called when building a web page concurrent with a display of a malicious classification of the first host, the malicious classification affects a frequency in which the first host is periodically searched for one or more host pairs (emphasis added).”
In the same field of endeavor, Daswani discloses displaying a web site risk assessment that displays a list of URLs of objects requested when to build the pages of the web site along with an indication of the overall malware risk of the web site (Daswani fig. 14 and column 16, lines 14-48: report 1400 resulting from the assessment of site 114 is output to an administrator, the report comprising summary information including an overall malware risk assessment 1404 of site 114, i.e., a malicious classification, as well as a list of URLs of objects 1416 that were requested by the web pages of site 114).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Nielsen to display an indication of an overall malware risk level of the host web domain as taught by Daswani because doing so constitutes applying a known technique (displaying an indication of malware risk level) to known devices and/or methods (a process to scan a web page to discover and display web resources associated with the web page) ready for improvement to yield predictable and desirable results (display of a malware risk level of the host web domain along with the graphical representation of resources that were retrieved to build the web page). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
However, while Nielsen discloses that the web pages of  may be scanned daily or weekly, or with some other periodicity (Nielsen paragraph 16), the combination of Nielsen and Daswani does not explicitly disclose “causing display of the pairing to , the malicious classification affects a frequency in which the first host is periodically searched for one or more host pairs (emphasis added).”
In a related field of endeavor, Wyatt discloses a technique for assessing a website identified by a URL for links to malicious sites and generating a reputation score based on the number of links to malicious sites, wherein the website identified by the URL is reassessed periodically at a frequency that is based on the reputation score (Wyatt paragraphs 88 and 97-101: “In this specific implementation, the system maintains a list of identifiers, an assessment for each identifier, and periodically updates the assessment. In a specific implementation, the frequency of the periodic updates is based on a reputation score or rating. For example, in cases where the identifier identifies a website, the system stores a list of identifiers, each identifier identifying a website. Each identifier or website has a reputation score based on data the system knows about that site. Sites with a good reputation may be checked less often (and the cache for these sites may be updated less often). Sites with a poor reputation may be checked more thoroughly and more often.”)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Nielsen, as modified by Daswani, to scan the web pages periodically at a frequency that is based on the associated malware risk level as taught by Wyatt. One of ordinary skill in the art would have been motivated to combine scanning the web pages periodically at a frequency that is based on the associated malware risk level to enable riskier sites to be scanned more often (Wyatt paragraph 98).       

Regarding Claim 2, the combination of Nielsen, Daswani and Wyatt discloses all of the limitations of Claim 1.
Additionally, Nielsen discloses “wherein the response includes at least one or more of the following: a header, wherein parsing the response includes parsing the header; a body, wherein parsing the response includes parsing the body; or a script, wherein the script causes the additional URI to be called (Nielsen fig. 2 and paragraphs 56-59, 81, 91 and 128: the requested web page 304 comprises one or more redirection commands 308A-308N, such as scripts, which are executed when the web page is loaded to retrieve assets from the foreign web domain 400A).”

Regarding Claim 3, the combination of Nielsen, Daswani and Wyatt discloses all of the limitations of Claim 1.
Additionally, Nielsen discloses “wherein the first request is sent to the computer system in response to selection of a user-selectable option provided in a user interface (Nielsen figs. 9, 12B and 23 and paragraphs 80, 91, 108 and 128: user 2404 requests to scan a web site by entering a URL in text box 1057 of a graphical user interface presented by query computing device 200).”

Regarding Claim 4, the combination of Nielsen, Daswani and Wyatt discloses all of the limitations of Claim 1.
Additionally, Nielsen discloses “wherein the web page is not displayed by the computer system (Nielsen paragraph 91: surveillance apparatus 100 loads web page 304 without displaying the web page).”

Regarding Claim 5, the combination of Nielsen, Daswani and Wyatt discloses all of the limitations of Claim 1.
Additionally, Nielsen discloses “identifying, for a first time, one or more first pairings associated with the first host (Nielsen fig. 14, paragraphs 13-16, 113 and 120-121, and Claim 31: surveillance apparatus 100 identifies a plurality of previously-identified third-party vendor tags associated with web domain host 300);
identifying, for a second time, one or more second pairings associated with the first host, wherein the one or more first pairings include the pairing (Nielsen fig. 14, paragraphs 13-16, 113 and 120-121, and Claim 31: surveillance apparatus 100 identifies third-party vendor tags currently associated with web domain host 300);
comparing the one or more first pairings with the one or more second pairings to determining a change from the first time to the second time (Nielsen fig. 14, paragraphs 13-16, 113 and 120-121, and Claim 31: surveillance apparatus 100 compares the third-party vendor tags currently associated with the web domain host 300 with the previously-identified third-party vendor tags to determine the presence of a new third-party vendor tag that was not present in the previously-identified third-party vendor tags); and
outputting the change from the first time to the second time (Nielsen fig. 14, paragraphs 13-16, 113 and 120-121: alerts indicating the detection of new tags or missing tags are sent to a designated email address).”

Regarding Claim 6, the combination of Nielsen, Daswani and Wyatt discloses all of the limitations of Claim 1.
Nielsen discloses “determining that the pairing was not identified for the first host at a previous time (Nielsen fig. 14, paragraphs 13-16, 113 and 121, and Claim 31: surveillance apparatus 100 determines the presence of a new third-party vendor tag that was not present in the previously-identified third-party vendor tags); and
outputting an indication that the pairing was not identified for the first host at the previous time (Nielsen fig. 14, paragraphs 13-16, 113 and 121: new tags  are displayed as nodes with a positive sign in graphical representation 1000).”

Regarding Claim 7, the combination of Nielsen, Daswani and Wyatt discloses all of the limitations of Claim 1.
Additionally, Nielsen discloses “wherein the first request is sent to the computer system based upon a time schedule, and wherein the time schedule causes one or more host pairs to be identified for the first host over time (Nielsen paragraphs 16 and 130-131: surveillance apparatus 100 can execute the process on a schedule basis, such as daily or weekly).”

Regarding Claim 8, the combination of Nielsen, Daswani and Wyatt discloses all of the limitations of Claim 1.
Additionally, Nielsen discloses “wherein the first request is generated by the computer system in response to receiving the third request (Nielsen figs. 9, 12B and 23 and paragraphs 16, 91, 108 and 126: scan page request 2301 may be generated in response to the request for processed domain data received from user 2404).”

Insofar as it recites similar claim elements, Claim 10 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Nielsen discloses “A non-transitory computer-readable storage medium storing a plurality of instructions executable by one or more processors of a computer system (Nielsen fig. 23 and paragraphs 126 and 135-136: a computer readable storage medium comprising computer executable instructions implementing a process to scan a web page to discover and display web resources associated with the web page)”.

Insofar as it recites similar claim elements, Claim 11 is rejected for substantially the same reasons presented above with respect to Claim 2.

Regarding Claim 12, the combination of Nielsen, Daswani and Wyatt discloses all of the limitations of Claim 10.
Additionally, Nielsen discloses “wherein the response includes a request for content, and wherein the request for content is associated with the additional URI (Nielsen figs. 2, 9 and 23 and paragraphs 46-59, 81, 91-92 and 128: page response 2321 received from host web domain 300 comprises one or more redirection commands 308A-308N, such as scripts, which are executed when the web page is loaded to retrieve assets from the foreign web domain 400A).”

Insofar as it recites similar claim elements, Claim 13 is rejected for substantially the same reasons presented above with respect to Claim 4.

Insofar as it recites similar claim elements, Claim 14 is rejected for substantially the same reasons presented above with respect to Claim 5.

Insofar as it recites similar claim elements, Claim 15 is rejected for substantially the same reasons presented above with respect to Claim 6.

Insofar as it recites similar claim elements, Claim 16 is rejected for substantially the same reasons presented above with respect to Claim 7.

Insofar as it recites similar claim elements, Claim 17 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Nielsen discloses “A system (Nielsen fig. 1 and paragraph 17: surveillance apparatus 100) comprising
one or more processors (Nielsen fig. 1 and paragraph 17: at least one processor 108); and 
a non-transitory computer-readable medium including instructions (Nielsen fig. 1 and paragraph 17: at least one memory 106 storing processor-executable instructions)”.

Insofar as it recites similar claim elements, Claim 18 is rejected for substantially the same reasons presented above with respect to Claim 2.

Regarding Claim 19, the combination of Nielsen, Daswani and Wyatt discloses all of the limitations of Claim 17.
Nielsen discloses “identify, for a first time, one or more first pairings associated with the first host (Nielsen fig. 14, paragraphs 13-16, 113 and 120-121, and Claim 31: surveillance apparatus 100 identifies a plurality of previously-identified third-party vendor tags associated with web domain host 300);
identify, for a second time, one or more second pairings associated with the first host, wherein the one or more first pairings include the pairing (Nielsen fig. 14, paragraphs 13-16, 113 and 120-121, and Claim 31: surveillance apparatus 100 identifies third-party vendor tags currently associated with web domain host 300);
compare the one or more first pairings with the one or more second pairings to determining a change from the first time to the second time (Nielsen fig. 14, paragraphs 13-16, 113 and 120-121, and Claim 31: surveillance apparatus 100 compares the third-party vendor tags currently associated with the web domain host 300 with the previously-identified third-party vendor tags to determine the presence of a new third-party vendor tag that was not present in the previously-identified third-party vendor tags);
output the change from the first time to the second time (Nielsen fig. 14, paragraphs 13-16, 113 and 120-121: alerts indicating the detection of new tags or missing tags are sent to a designated email address);
determine that the pairing was not identified for the first host at a previous time (Nielsen fig. 14, paragraphs 13-16, 113 and 121, and Claim 31: surveillance apparatus 100 determines the presence of a new third-party vendor tag that was not present in the previously-identified third-party vendor tags); and
(Nielsen fig. 14, paragraphs 13-16, 113 and 121: new tags  are displayed as nodes with a positive sign in graphical representation 1000).”

Insofar as it recites similar claim elements, Claim 20 is rejected for substantially the same reasons presented above with respect to Claim 7.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nielsen, Daswani and Wyatt in view of Gianos et al., Pub. No. US 2016/0335353 A1, hereby “Gianos”.

Regarding Claim 9, the combination of Nielsen, Daswani and Wyatt discloses all of the limitations of Claim 1.
However, while Nielsen discloses loading the requested web page using the page response received from the host web domain (Nielsen paragraphs 79, 91 and 128), the combination of Nielsen, Daswani and Wyatt does not explicitly disclose “generating a pairing between the additional URI and a change in a Document Object Map (DOM) associated with the web page, wherein parsing the response causes the DOM to be constructed.”
In the same field of endeavor, Gianos discloses “generating a pairing between the additional URI and a change in a Document Object Map (DOM) associated with the web page, wherein parsing the response causes the DOM to be constructed (Gianos paragraphs 23 and 37-39: crawler process 606 generates the DOM representation of a requested web page as resources for the web page are received and tracks modifications made to the DOM representation to identify resources that are received from third party hosts).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Nielsen, as modified by Daswani and Wyatt, to generate a DOM representation of the requested web page and identify requests made to foreign web domains by tracking modifications made to the DOM as taught by Gianos because doing so constitutes applying a known technique (generating a DOM representation of a requested web page and identifying request made to third party hosts by tracking modifications made to the DOM representation) to known devices and/or methods (a process to scan a web page to discover and display web resources associated with the web page) ready for improvement to yield predictable and desirable results (identification of the foreign web domains that are accessed when loading the requested web page). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        

/ATTA KHAN/Primary Examiner, Art Unit 2449